DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 201-203, 205-207, 286, 294, 339, 343, 358, 360-361, 373, 376-377, and 381 in the reply filed on 11/23/2020 is acknowledged.
Claim 395 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.
This application is in condition for allowance except for the presence of claim 395 directed to invention non-elected without traverse.  Accordingly, claim 395 been cancelled.
Claims 79, 87-88, 103, 109, and 117 have been amended to depend from independent claim 201 and are now examined below.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 01/18/2019 and 03/10/2020.  An initialed copy is attached to this Office Action.

  Reasons for Allowance
Allowable Subject Matter
Claims 79, 87-88, 103, 109, 117, 201-203, 205-207, 286, 294, 339, 343, 358, 360-361, 373, 376-377, and 381 are allowed.
The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a multi-layer refractive element with direction-selective filtering having all the claimed features of applicant's instant invention, specifically including: in claims 201 and 294, a second optically transmissive layer to inverse-map optical radiation transmitted through the modulation matrix of optically modulating sub-elements from each of the plurality of unique locations for propagation at angles corresponding to the received angles of incidence associated with each unique location; and at least one control input in communication with the modulation matrix of optically modulating sub-elements to selectively modify transmission of optical radiation from at least one of the unique locations on the output surface of the first optically transmissive layer to the second optically transmissive layer, as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leonhardt et al. (2012/0312969) discloses an imaging device using fish-eye lenses having a varying refractive index according to a predetermined refractive index profile.  Leonhardt does not disclose an inverse-mapping of a second optical transmissive layer and a control in communication with the modulating elements  to modify radiation transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872